Name: Council Regulation (EEC) No 1821/80 of 24 June 1980 on the development of sheep farming in Greenland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 7 . 80 Official Journal of the European Communities No L 180/9 COUNCIL REGULATION (EEC) No 1821/80 of 24 June 1980 on the development of sheep farming in Greenland development of new pastures ; whereas the provision of suitable agricultural infrastructure including both local and farm roads is a basic prerequisite for such development ; Whereas , in addition, because of the rugged nature of the terrain , access to certain farms and pastures is possible only from the sea ; Whereas the prevailing climatic conditions limit the possibility of obtaining good-quality hay in the open air ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Par ­ liament (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 39 (2) (a) of the Treaty provides that account shall be taken of the social structure of agri ­ culture and the structural and natural disparities between the various agricultural regions in working out the common agricultural policy ; Whereas the extreme south of Greenland comprises one of the few agricultural regions of that country ; whereas the region is economically underdeveloped ; whereas the proportion of the working population engaged in agriculture is high ; Whereas sheep farming is the main agricultural activity in the region ; Whereas because of very severe climatic conditions in winter the mortality of sheep flocks on pasture is occasionally extremely high ; Whereas , in addition, the lack of suitable winter fodder is a further factor limiting increased sheep production ; whereas imported fodder has to be used to make up for the deficiency in home-grown fodder ; Whereas the general level of sheep production is not sufficient to meet the domestic demand for sheep ­ meat ; Whereas an increase in the production of home ­ grown fodder necessitates the reclamation and Whereas the construction of shelters , sheep pens , and farm buildings is also essential for the success of the programme ; Whereas the creation of new farms, including the provision of new farm dwellings on reclaimed pas ­ tures is necessary to support the increased numbers of sheep ; Whereas the existing abattoir is not directly acces ­ sible to all farms and the necessary extension of slaughtering capacity in Greenland may not to be taken into account in the implementation of the general provisions of Council Regulation (EEC) No 355/77 of 15 February 1977 on common mea ­ sures to improve the conditions under which agri ­ cultural products are processed and marketed (4), as amended by Regulation (EEC) No 1361 /78 (5); Whereas additional slaughter capacity is necessary to cater for the anticipated increase in sheep produc ­ tion ; Whereas these objectives should be furthered by means of a development programme covering the farming areas of southern Greenland and extending over 1 0 years ; Whereas the measures referred to above accordingly constitute a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common (') OJ NoC 124, 17 . 5 . 1979, p . 13 . ( 2 ) OJ No C 85 , 8 . 4 . 1980, p . 57 . 0 OJ No C 53 , 3 . 3 . 1980, p . 22 . ( 4 ) OJ No L 51 , 23 . 2 . 1977 , p. 1 . ( 5 ) OJ No L 166,23.6 . 1978, p. 9 . No L 180/ 10 Official Journal of the European Communities 14 . 7 . 80 agricultural policy ('), as last amended by Regula ­ tion (EEC) No 929 / 79 ( 2 ); Whereas it is the task of the Commission , after receiving the opinion of the Standing Committee on Agricultural Structures , to decide whether to approve a programme submitted by the Kingdom of Denmark, (d ) the improvement and construction ot buildings ; (e ) the acquisition of equipment for haymaking, transport of hay and for the barn-drying of hay ; (f) the purchase of additional breeding stock ; (g) the improvement of the agricultural advisory service ; (h ) the extension of slaughter capacity . 2 . The specific measures referred to in paragraph 1 must be compatible with the principles of environ ­ mental protection and shall be undertaken within the framework of a development programme drawn up by the Kingdom of Denmark and approved by the Commission . HAS ADOPTED THIS REGULATION : Article 1 1 . In order to stimulate the development of sheep farming in certain areas of Greenland, a common measure within the meaning of Article 6 ( 1 ) of Regulation ( EEC) No 729/ 70 to be implemented by the Kingdom of Denmark shall be undertaken for the purpose of bringing about a significant improve ­ ment in sheep production in Greenland . 2 . The conditions and limits of Article 14 (2 ) of Council Directive 72/ 159 /EEC of 17 April 1972 on the modernization of farms ( 3 ), as last amended by Directive 78 / 1017 /EEC (4 ), shall not apply to the measures which are the subject of this common measure . A rticle 3 1 . The development programme referred to in Article 2 (2) shall include the following information in particular :  the number of hectares of fodder area in exist ­ ence and their normal livestock carrying capa ­ city ,  the length, in kilometres , of fencing, the total area to be fenced in and the average area to be fenced in per farm,  the number of hectares of fodder area to be reclaimed and to be improved through reseed ­ ing and fertilization and their livestock carrying capacity ,  the number of kilometres of local and farm roads to be constructed or improved,  justification and description of the landing stages to be created,  the number of shelters to be established or improved,  the number of breeding ewes to be purchased,  the number of farms on which buildings are to be improved or constructed ,  the type and capacity of the individual build ­ ings concerned and justification in the case of new buildings ,  the number of farms on which equipment for the barn-drying of hay is to be provided and the capacity of the equipment concerned,  the number of advisers and the content of advi ­ sory programmes on sheep production and soil and botanic research currently in progress, Article 2 I. The Commission may, in accordance with Title II , grant aid for the common measure by financing, through the Guidance Section of the European Agri ­ cultural Guidance and Guarantee Fund, hereinafter called 'the Fund ', specific measures relating to : ( a ) the construction of fencing and the reclamation and development of additional fodder areas , including initial soil preparation, fertilizing, liming and seeding and, if necessary, the con ­ struction of shelters in those areas ; (b) the creation of an agricultural infrastructure to provide access to the reclaimed fodder areas referred to in (a), through the development of local and farm roads ; ( c) where access to the reclaimed areas referred to in (a ) is not possible by land, the creation of landing stages ; O OJ No L94, 28 . 4 . 1970, p . 13 . 0 OJNoL 117 , 12 . 5 . 1979, p . 4 ( 3 ) OJ No L 96, 23.4. 1972 , p . 1 . n OJ No L 349 . 13 . 12 . 1978 , p . 32 . 14 . 7 . 80 Official Journal of the European Communities No L 180/ 11 Article 6 1 . The expenditure incurred by the Kingdom of Denmark for the purpose of the common measure shall be eligible for assistance from the Fund up to a maximum amount of :  5-3 million ECU under Article 2 ( 1 ) (a), (b), (c), (g) and (h),  11-4 million ECU under Article 2 ( 1 ) (d), (e) and (f).  the additional slaughter capacity . 2 . The programme shall also include information on the priority accorded to the specific measures referred to in Article 2 ( l ) and the time scale envis ­ aged for the initiation and completion of each acti ­ vity . 3 . The Kingdom of Denmark shall supply any additional information that may be requested by the Commission for the assessment of the programme. 4 . All the measures covered by the common mea ­ sure must fall within the framework of the regional development programme when Denmark is obliged to forward it to the Commission in accordance with Article 6 of Council Regulation (EEC) No 724/75 of 18 March 1975 establishing a European Regional Development Fund ( t ). 5 . The duration of the programme shall be at least equal to that of the common measure . It shall be subject to review every four years . The Fund shall reimburse the Kingdom of Denmark 50 % of eligible expenditure. However, for specific measures referred to in Article 2 ( 1 ) (b ) and (c), this percentage shall be fixed at 40 %. 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 7 1 . Requests for reimbursement shall relate to expenditure incurred by the Kingdom of Denmark during one calendar year and shall be submitted to the Commission before 1 July of the following year. 2 . Aid from the Fund shall be granted in accord ­ ance with Article 7 ( 1 ) of Regulation (EEC) No 729/ 70 . 3 . Detailed rules for the application of this Article shall be adopted under the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 4 1 . The programme and the results of the review thereof shall be forwarded to the Commission by the Kingdom of Denmark . 2 . The Commission shall decide whether to approve the programme in accordance with the pro ­ cedure laid down in Article 8 after consulting the Fund on its financial aspects . 3 . On approval of the programme the Commission shall , in agreement with the Kingdom of Denmark, determine the manner in which it is to be informed of the progress of the common measure . Article 5 1 . The period of time envisaged for implementing the common measure is 10 years . 2 . The total contribution from the Fund to the cost of the common measure is estimated at 8-2 million European units of account . 3 . Article 6 (5 ) of Regulation (EEC) No 729/70 shall apply to this Regulation . Article 8 1 . Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Standing Committee on Agricultural Structures by the chairman either on his own initiative or at the request of the representative of a Member State . 2 . The representative of the Commission shall sub ­ mit a draft of the measures to be taken . The Stand ­ ing Committee on Agricultural Structures shall deliver its opinion on those measures within a time limit set by the chairman according to the urgency of the matter . It shall act by a majority of 41 votes , the votes of the Member States being weighted as laid down in Article 148 ( 2 ) of the Treaty . The chair ­ man shall not vote .(') OJ No L 73 , 21 . 3 . 1975 , p. 1 . No L 180/ 12 Official Journal of the European Communities 14 . 7 . 80 3 . The Commission shall adopt the measures , which shall be immediately applicable . However, if such measures are not in accordance with the opinion delivered by the StandingCommittee on Agri ­ cultural Structures , they shall be communicated forthwith by the Commission to the Council . In that case, the Commission may defer application of the measures which it has adopted by not more than one month from the date of such communication . The Council, acting by a qualified majority, may adopt a different decision within one month . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1980 . For the Council The President S. FORMICA